 



Exhibit 10.9
LIBERTY GLOBAL, INC.
COMPENSATION POLICY
FOR
NONEMPLOYEE DIRECTORS
(As Amended and Restated Effective March 8, 2006)
     The board of directors (the “Board”) of Liberty Global, Inc. (the
“Corporation”) has deemed it advisable and in the best interest of the
Corporation to provide the following compensation package to each director of
the Corporation who is not an employee of the Corporation or any subsidiary of
the Corporation (a “Nonemployee Director”) solely in consideration for such
person agreeing to serve as a Nonemployee Director of the Board.
     Annual Fees: For each full year of service as a Nonemployee Director, a fee
for such service of $20,000 will be paid to each Nonemployee Director. For each
full year of service as Audit Committee Chairperson, a fee for such service of
$10,000 will be paid. Annual fees will be payable in arrears in four equal
quarterly installments at the end of each calendar quarter (prorated in the case
of a director who serves as a Nonemployee Director or as Audit Committee
Chairman for only a portion of a calendar quarter) in (i) cash or (ii) subject
to the terms and conditions set forth in the Liberty Global, Inc. 2005
Nonemployee Director Incentive Plan (As Amended and Restated Effective March 8,
2006) (the “Director Plan”), shares of the Corporation’s common stock.
     Meeting Fees: A fee of $1,500 for attendance (in person or by conference
telephone) at each in person meeting, and $750 for each telephonic meeting, of
the Board or a Board Committee of which such director is a member will be paid
to each Nonemployee Director. Meeting fees will be payable in arrears at the end
of each calendar quarter in cash only.
     Option Grant: An initial grant of options to purchase 10,000 shares of the
Corporation’s Series A common stock and 10,000 shares of the Corporation’s
Series C common stock will be made to each Nonemployee Director, pursuant to the
Director Plan and the related form of Nonemployee Director Non-Qualified Stock
Option Agreement, on first being elected or appointed to the Board. Each
Series A option subject to the grant will have an exercise price per share equal
to the Fair Market Value (as defined in the Director Plan) of a share of the
Corporation’s Series A common stock, and each Series C option subject to the
grant will have an exercise price per share equal to the Fair Market Value of a
share of the Corporation’s Series C common stock, in each case, on the date of
the grant. On the date of each annual meeting of the stockholders of the
Corporation, each Nonemployee Director who served as a Nonemployee Director
immediately prior to such annual meeting of stockholders and will continue to
serve as a Nonemployee Director following such annual meeting will be granted
options to purchase 10,000 shares of the Corporation’s Series A common stock
with an exercise price per share equal to the Fair Market Value of a share of
the Corporation’s Series A common stock and 10,000 shares of the Corporation’s
Series C common stock with an exercise price per share equal to the Fair Market
Value of a share of the Corporation’s Series C common stock, in each case, on
the date of such annual meeting. Options will vest as to one-third of the option
shares on the date of the first annual meeting of stockholders following the
grant date (or, if later, the six-month anniversary of the grant date) and as to
an additional one-third of the option shares on the date of

 



--------------------------------------------------------------------------------



 



each annual meeting of stockholders thereafter, provided, in each case, that the
Nonemployee Director continued to serve as a Nonemployee Director immediately
prior to the applicable meeting.

 